



Exhibit 10.6




COMMUNITY HEALTHCARE TRUST
INCORPORATED
AMENDED AND RESTATED NON-EXECUTIVE OFFICER INCENTIVE PROGRAM


1.Purpose. The Community Healthcare Trust Incorporated 2014 Incentive Plan (the
"Plan") was adopted to promote the interests of Community Healthcare Trust
Incorporated (the "Company" or “CHCT”) and its stockholders by
•
strengthening the Company's ability to attract, motivate, and retain select
Eligible Persons upon whose judgment, initiative, and efforts the financial
success and growth of the business of the Company largely depend;

•
offering such Eligible Persons additional incentives to put forth maximum
efforts for the success of the business; and

•
affording such select Eligible Persons an opportunity to acquire a proprietary
interest in the Company through stock ownership and other performance-based
rights.

This Amended and Restated Non-Executive Officer Incentive Program (the
“Program”) is being adopted to be utilized in conjunction with the Plan and is
intended to further the purposes of the Plan by providing incentives to certain
of the Company's non-executive officer Eligible Persons that are designed to
reward individual performance and the achievement of specific Company-level
financial goals.
1.Definitions. Whenever the following capitalized terms are used in this
Program, they shall have the meanings specified below:
“AFFO” means adjusted funds from operations, as reported to the public by the
Company in its earnings and results of operations news releases and in its
periodic reports filed with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended.
Other capitalized terms used herein, but not defined, shall have the meanings
attributed to such terms in the Plan.
2.Participation. The Participants in this Program are the Eligible Persons who
are not executive officers of CHCT or its Affiliates or Subsidiaries, who have
not been named by the Committee to participate in the Executive Officer
Incentive Program and that have been named to participate in this program by the
Chief Executive Officer (“CEO”) of the Company, subject to the advice and
consent of the Committee.
3.Awards. Awards shall be in cash or restricted stock as outlined below and may
be granted to each Participant upon the CEO's determination and in his/her
discretion, subject to the advice and consent of the Committee. Awards shall
generally be of the following types:
"Individual Performance Awards" ("IPA") shall be in cash, at the discretion of
the CEO and shall be for the purposes of: (i) rewarding a Participant's
individual efforts in contributing to the success of the Company and the
Participant's demonstration of competency within his or her job description and
requisite skill sets and (ii) retaining the Participant as an employee of the
Company. The Company anticipates that Participants will have the opportunity to
earn an IPA each year. The Company will target an IPA appropriate for each
Participant’s position with a maximum IPA for each Participant of up to 50% of
such Participant's Base Salary.
"Company Performance Awards " ("CPA") shall be in cash and based on specific
Company performance targets. The CEO may determine, in his/her discretion, the
specific financial and/or operating metrics to be targeted, which may include,
but are not limited to AFFO, payout percentages, etc. The measurement period
shall be for such date or dates as the CEO may determine. The Company
anticipates that Participants will have the opportunity to earn Company
Performance Awards each year. The Company will target a CPA appropriate for each
Participant’s position, using a maximum of two performance metrics during any
given measurement period, with a maximum combined award for all such metrics of
up to 50% of such Participant's Base Salary.
“Restricted Stock Awards.” (RSA) shall be in restricted stock and each
Participant shall be eligible for an RSA of up to 15% of each such Participant's
Base Salary. Participants shall have the opportunity to earn an RSA each year in
the form of Restricted Stock Awards with a five-year cliff vesting period and
shall not be eligible for the Company’s Alignment of Interest Program. The
“Determination Date” shall be January 15 of each year or, if such





--------------------------------------------------------------------------------





date is not a trading day, then the trading day immediately preceding January
15. The number of shares shall be determined as of the Determination Date by
dividing the total of the Participant's RSA by the average closing price of the
common stock for the 10 trading days immediately preceding the Determination
Date In the event of termination of a Participant's employment for any reason,
such Participant will forfeit any unvested RSA restricted stock.
The CEO shall, subject to the advice and consent of the Committee, have the
discretion to alter the administration of awards under this Program at any time
prior to the grant of any such award, in accordance with Section 4.3 of the
Plan.
4.Alignment of Interest Program Restricted Stock Election Awards. At the
election of the Participant, the Participant may use any cash Awards received
under this Program to purchase restricted stock, of the Company in accordance
with the terms and provisions of the Plan and the Company's Alignment of
Interest Program (“AIP Stock”). In the event of termination of a Participant's
employment, the disposition of any unvested AIP Stock will be determined in
accordance with such Participant's Award Agreement. If a Participant voluntarily
terminates his or her employment or is terminated for Cause (as such term is
defined in the Plan), such Participant will forfeit any unvested AIP Stock. If a
Participant’s employment is terminated by the Company without Cause, or by
reason of Participant's death, Disability or retirement (upon attainment of
eligibility to retire in accordance with any applicable Company policy then in
effect) all unvested AIP Stock will continue to vest pursuant to the Restricted
Stock Agreement such AIP Stock is subject to.
5.Amendments. The CEO, with advice and consent of the Committee, may from time
to time amend or modify this Program, provided that no such action shall
adversely affect Awards previously granted hereunder.
6.Survival. This Program shall continue in effect as long as the Plan is in
effect or until terminated by the CEO with advice and consent of the Committee.





